internal_revenue_service number release date index number -------------------------------------------------------- -------------------------- ---------------------------------------- --------------------------- --------------------------------------- ------------------------------ - department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc intl b03 - plr-131606-03 date date ty ------- legend college ----------------------- ------------------------------------ school ----------------------- degree ----------------------------------------------- x ----- dear ---- --------- this is in response to a letter dated date that was submitted by your authorized representative requesting a private_letter_ruling that certain loan assistance payments made to former college students who are foreign nationals employed outside of the united_states are foreign_source_income the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination college is an educational_organization described in sec_170 of the internal_revenue_code code and is exempt from federal_income_tax as an organization described in sec_501 as one of its educational activities college operates the school which is a division of college and not a separate_entity each plr-131606-03 year the school awards graduate degrees to about x students approximately one-third of whom are foreign nationals students at the school often borrow substantial amounts to meet the expenses_incurred in connection with obtaining a degree from the school these loans are generally from third-party lenders for foreign graduates this debt burden can act as a disincentive to returning to their home countries or other foreign locations where salary levels are generally lower than in the united_states the school wishes to prevent the burden of financing a degree at the school from unduly narrowing graduates’ career choices to meet this objective the school will establish a loan assistance program for certain graduates who accept low-paying employment outside of the united_states after graduation from the school this program would provide payments to help recipient graduates meet their need-based loan repayment obligations if they accept jobs in countries where salaries are too low to make debt repayment feasible such program payments would be calculated based upon a debt-to-income ratio students with low incomes and high levels of debt would be most likely to be accepted into the program and would receive the largest payments as a condition for continued participation in the program participants would be required every six months to certify their income that they remain employed abroad and that they are current on loan repayments continued participation in the program would be entirely voluntary the payment recipients would not promise the school that they will remain abroad or remain in low paying jobs for any fixed period of time items of income that are not covered by the statutory or regulatory provisions of sec_861 through of the code are sourced according to general principles of law revrul_76_154 1976_1_cb_191 in the absence of an overriding code provision the main factor in determining the source_of_income received is the location of the property or the situs of the activities that gave rise to the payment revrul_73_252 1973_1_cb_337 payments made under the above-described loan assistance program are not specifically addressed in the code or regulations these payments are not described in any provision of sec_861 sec_862 or sec_863 or in any provision of the regulations under sec_861 through they are not compensation_for services since the payment recipients perform no services for college similarly these payments would not meet the definitions of a scholarship or a fellowship_grant see sec_1_117-3 a prize or an award see sec_74 and the regulations thereunder a grant see sec_4945 or a targeted grant see sec_1_863-1 since the loan assistance payments are not directly addressed in the code or regulations their source will be determined using general principles of the applicable law and regulations these loan assistance payments most nearly resemble plr-131606-03 compensation_for services since the recipients will receive such payments only if they work and continue to work outside of the united_states accordingly based upon the information submitted and the representations made it is concluded that payments to foreign nationals made under the school’s proposed loan assistance program should be sourced to the location of the activities that give rise to the payments since all such activities must be performed outside of the united_states the income from such payments shall be treated as income_from_sources_without_the_united_states except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter should be attached to any income_tax return to which it is relevant sincerely barbara a felker chief branch id no office of associate chief_counsel international cc ------------------------ ---------------------------------------------
